Title: To Alexander Hamilton from Jeremiah Olney, 10 May 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 10, 1792. “The Second Section of the Coasting Act requires all Vessels of the United States to be registered by the Collector of the District to which they respectively belong; the Seventh Section provides for registering them at other Districts: different constructions having occasioned different practices, I beg the favor Sir, of your Opinion, whether it is expedient that Vessels, registered in conformity to the sd. Seventh Section, be registered anew on their arrival at the District to which they belong, no alteration in them, nor transfers of Property, having been made? …”
